DAVIDSON, Judge.
This is a conviction for the unlawful sale of whisky in a dry area; the punishment, a fine of $1,000 and one year in jail.
The statement of facts accompanying this record does not appear to have been approved either by counsel for the state or by the trial court. The sole approval is by counsel for the appellant.
Under such circumstances, the statement of facts is not subject to consideration by this court, Baird v. State, 162 Texas Cr. Rep. 589, 288 S.W. 2d 67.
The state’s motion to strike the statment of facts is granted.
There being nothing which can be considered in the absence of a statement of facts, the judgment of the trial court is affirmed.